Title: To James Madison from William Thornton, [3 March 1817]
From: Thornton, William
To: Madison, James


        
          Sir
          Monday Morning [3 March 1817].
        
        To prevent any Suspicion of a deficiency in respect to you and your Lady—whom we have never ceased to more than respect & esteem—I am unwilling to permit you to depart without expressing our sincere regret that when your Departure was made known to all our Friends by her farewell visit to them, and they were thereby enabled to pay their parting respects, we remained ignorant thereof, and were consequently precluded from joining in so affectionate a visit. Had it been merely accidental, we should not in apologizing for an apparent want of attention have had to mingle with our regrets any of those feelings which afflict while they affect: but I have long had to lament a marked distance and coldness towards me, for which I cannot account, and am the more affected by it, because we once enjoyed the happiness of being considered as among your Friends. It would have been kind to have mentioned any Cause of dissatisfaction

rather than wound us by exhibiting to the world our misfortune in the loss of your friendship & Esteem. Farewell, & may the Almighty bless you & yours.
        
          William Thornton
        
      